Citation Nr: 9913155	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  97-33 68	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a service-connected 
right knee disorder, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).  The issue of an increased rating 
for a right knee disability was remanded by the Board in July 
1998.  


REMAND

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from 
service-connected disabilities, insofar as can practicably be 
determined.  38 U.S.C.A. § 1155.   They are primarily 
established by comparing objective examination findings with 
the criteria set forth in the Schedule for Rating 
Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (1998).  

An allegation of increased disability generally establishes a 
well-grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  In effect, the veteran 
has asserted that his right knee disorder has increased in 
severity and results in greater impairment than is 
represented by the currently-assigned 10 percent disability 
rating, establishing a well-grounded claim for an increased 
rating.  The VA has a duty to assist the veteran in the 
development of the facts pertinent to the claim for an 
increased rating for his right knee disorder as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).  

A remand by the Board confers on the veteran or other 
claimant the right to compliance with the remand orders and a 
concomitant duty on the Board to ensure compliance with the 
terms of the remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  

The service medical records show the veteran was wounded in 
the right lower extremity in January 1945 as a result of 
combat with the enemy.  Physical examination showed wounds to 
the upper inner surface of the right knee.  The examiner 
described this as a slight injury.  X-ray examination showed 
a small shell fragment in the soft tissues at the anterior 
aspect about one inch below the tip of the patella.  There 
was no evidence of injury to the bone. 
On VA examination in May 1961 there was a retained foreign 
body which could be felt directly under the skin on the 
anterior surface of the right knee and several inches above 
it.  There was a round, pale, slightly depressed scar, 3/4 inch 
in diameter, located two-inches above the knee joint on the 
inner surface of the right thigh and another scar of the same 
description, located two-inches below the knee joint on the 
inner surface of the right leg.  There was no limitation of 
motion of the knee, but the veteran complained of 
intermittent stiffness and inability to straighten the right 
knee, at times.  

X-ray examination showed two metallic foreign bodies in the 
anterior soft tissues.  The larger was at the level of the 
junction of the shaft in the condyles of the femur, just 
medial to the shaft of the femur.  The smaller appeared to be 
in the anterior knee joint space, slightly lateral to the 
mid-line.  

On VA examination in April 1997, the veteran related that he 
experienced right knee discomfort, usually involving the 
anterior aspect of the right knee, on activity.  Examination 
showed a small circular shrapnel wound over the anteromedial 
aspect of the right knee and a barely perceptible scar over 
the anteromedial aspect of the distal thigh.  The examiner 
did not state whether either scar was symptomatic.  There was 
full range of motion of both knees and no instability 
"below" the knee.  

X-ray examination showed two shell fragments measuring 
approximately one centimeter in size: One appeared in the 
anterior aspect of the right knee and the other in the 
substance of the vastus lateralis at four inches above the 
knee joint.  Both were described as "significant 
fragments."  X-ray examination also showed degenerative 
changes in the right knee.  The clinical examiner opined that 
the retained fragments were definitely potential causes for 
the veteran's subjective right knee complaints, which were 
most evident on prolonged use.  

On an October 1998 VA examination, the veteran was noted to 
have full range of motion of both knees, from full extension 
to 150 degrees of flexion.  However, the examiner also noted 
that the veteran did not actively extend his right knee 
fully, and that he lacked 10 to 15 degrees of full extension 
and walked with a bent-knee limp.  The right thigh was 1.8 
centimeters less in diameter than the left.  X-rays were 
interpreted as showing "a fragment of shrapnel" in the 
juncture of the middle and distal third of the anterior 
medial right thigh and another in the area of the inferior 
pole of the patella.  The examiner said that neither was 
within the knee joint and that there were no arthritic 
changes in the knee joint.  

In its prior remand, the Board directed the RO to:  

Afford the veteran a comprehensive 
orthopedic examination to assess the 
status of his right lower extremity shell 
fragment wounds.  After examination, the 
examiner was to specifically address: (1) 
whether the shell fragment wound scars 
were symptomatic and, if so, in what 
ways; (2) whether there was or was not 
any instability or subluxation of the 
right knee, or muscle atrophy; (3) 
whether there was a muscle injury, as 
such, in view of the findings on the last 
VA examination of a shell fragment in the 
substance of the vastus lateralis and, if 
so, the particular muscle group involved, 
how the injury was manifested, and the 
degree of severity of such injury; (4) 
active and passive range of motion of the 
right knee; and (5) whether the right 
knee exhibited weakness, fatigability, 
incoordination, or pain on movement and 
the degree of additional functional loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain on 
increased use. The examiner was to 
comment on the functional limitations, if 
any, caused by the veteran's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
4.59 (1997).  

Following the examination, the RO was to re-adjudicate the 
issue of entitlement to an increased rating for the service-
connected right knee disorder considering all potentially 
applicable rating criteria, to include Diagnostic Codes 5010 
and 7804, the old and new criteria related to muscle 
injuries, 38 C.F.R. § 4.73 (1998) and application of 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998), and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as warranted.  

A review of the file shows that while some of the directed 
development was done, not all of it was.  The examiner did 
not specifically address whether the shell fragment wound 
scars were symptomatic, whether there was instability or 
subluxation of the right knee, whether there was a muscle 
injury, or whether the right knee exhibited weakness, 
fatigability, incoordination, or pain on movement.  The 
examiner did note that the veteran's claimed symptoms on 
prolonged walking might be related to the shell fragments, 
but that any increase in symptoms, since the last examination 
were not related to the shrapnel fragments.  Additionally, 
although the examiner stated that X-rays showed no arthritis 
changes in the knee joint, a 1997 X-ray report reflects 
degenerative arthritis of the knee.  In the supplemental 
statement of the case, the RO observed that an increased 
rating was not warranted unless there was evidence of 
moderate subluxation or lateral instability of the knee.  The 
RO did not provide any explanation for not considering any 
criteria other than subluxation or instability.  

The October 1998 VA examination provides conflicting results 
as to range of motion of the veteran's right knee; however, 
the significance of this apparent discrepancy was not 
explained and it is unclear whether the veteran does or does 
not have limitation of motion of the right knee.  
Additionally, functional limitation due to pain and any 
instability are also pertinent to the claim for an increased 
rating, as is any muscle damage.  

To comply with the duty to assist, regulatory requirements 
and requirements of due process of law, this case is REMANDED 
for the following additional action:  

1.  Any recent medical evidence, VA or 
private, relevant to the veteran's right 
knee, should be obtained and associated 
with the claims file.  

2.  The veteran should again be given a 
comprehensive orthopedic examination to 
assess the status of his right lower 
extremity shell fragment wounds.  The 
claims folder, the "old" and "new" 
criteria for rating muscle 
injuries(38 C.F.R. § 4.56 (1997 & 1998) 
and a separate copy of this remand should 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
diagnostic studies should be 
accomplished, the reports of which should 
be added to the claims folder.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion of 
the right knee in degrees.  If there is 
limitation of motion, the examiner should 
state whether it as likely as not is 
caused by the service-connected shrapnel 
wound.  If during the examination there 
is any discrepancy noted as to range of 
motion, including limitation of 
extension, the examiner should comment on 
such, indicating the range of motion that 
seems valid and assessing the likely 
cause of the discrepancy if 
ascertainable. 

Also, the examiner should specifically 
address the following: (1) whether the 
wound scars are symptomatic and, if so, 
in what ways; (2) whether there is or is 
not any lateral instability or 
subluxation of the right knee, or muscle 
atrophy; (3) if there is lateral 
instability or subluxation, is it 
"slight," "moderate," or "severe" 
and is it recurrent; (4) whether there is 
a muscle injury, as such, in view of the 
findings on the VA examination of a shell 
fragment in the substance of the vastus 
lateralis and, if so, the particular 
muscle group involved, using the 
nomenclature in 38 C.F.R. § 4.55 (1998); 
(5) how any muscle injury is manifested, 
and the degree of severity of such injury 
using both the "old" and "new" 
criteria in 38 C.F.R. § 4.56; (6) whether 
there is arthritis in the right knee and, 
if so, whether it likely as not is 
related to the service-connected shrapnel 
wound; and (7) whether the right knee 
exhibits weakness, fatigability, 
incoordination, or pain on movement and 
the degree of additional functional loss 
due to any weakened movement, excess 
fatigability, incoordination, or pain on 
increased use, as a result of the wound.  
The examiner should comment on the 
functional limitations, if any, caused by 
the veteran's service-connected 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

4.  The RO should review the examination 
report to determine whether it complies 
with the directives of this remand.  If 
it does not, it should be returned to the 
examiner for corrective action.

5.  After undertaking any additional 
development deemed warranted in addition 
to that requested above, the RO should 
re- adjudicate the issue on appeal with 
consideration all potentially applicable 
rating criteria, to include Diagnostic 
Code 7804, the old and new criteria 
related to muscle injuries, and 
application of 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59, 4.56 and DeLuca v. Brown, 8 
Vet. App. 202 (1995), as warranted.  If 
the veteran is found to have 
arthritis/limitation of motion in the 
right knee and such is deemed related to 
the service-connected injury, 
consideration must be given to whether it 
meets the criteria for a separate rating.  
See VAOPGCPREC 23-97 (7/1/97).  If the 
injury is rated on muscle damage, the RO 
should specify whether the "old" or 
"new" criteria are more favorable to 
the veteran and the reasons for its 
determination.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, with 
opportunity to respond.  The case should 
then be returned to the Board.

By this remand, the Board intimates no opinion, factual or 
legal, regarding the outcome warranted on the issue of 
entitlement to an increased rating for right knee pending 
completion of the requested development.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


